Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-1994

Neely v. ClubMed
Precedential or Non-Precedential:

Docket 93-2069




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Neely v. ClubMed" (1994). 1994 Decisions. Paper 215.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/215


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                            _______________

                     NOS. 93-2069 and 93-2102
                         _______________

                           EILEEN ANNE NEELY,

                                              Appellant in No. 93-2069

                                   v.

                CLUB MED MANAGEMENT SERVICES, INC.;
                       CLUB MED SALES, INC.;
              CLUB MED, INC., Third-Party Plaintiffs;
                 HOLIDAY VILLAGE (ST. LUCIA), LTD.

                                   v.

                            JOSEPH LEMAIRE,

                                              Third-Party Defendant

              Club Med Management Services, Inc. and
                 Holiday Village (St. Lucia) Inc.

                                              Appellants in No. 93-2102

                            _______________


Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
           ROTH, LEWIS, McKEE and SAROKIN, Circuit Judges.


                               O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

           O R D E R E D    that the Clerk of this Court vacate the

panel's opinion and judgment filed November 15, 1994 and list
the above case for rehearing in banc at the convenience of the

court.
                                By the Court,


                                /s/ Dolores K. Sloviter
                                    Chief Judge


Dated: December 13, l994